Exhibit 10.2

THE TAKING OF THIS DOCUMENT OR ANY CERTIFIED COPY OF IT OR ANY DOCUMENT WHICH
CONSTITUTES SUBSTITUTE DOCUMENTATION FOR IT, OR ANY DOCUMENT WHICH INCLUDES
WRITTEN CONFIRMATIONS OR REFERENCES TO IT, INTO AUSTRIA AS WELL AS PRINTING OUT
ANY E-MAIL COMMUNICATION WHICH REFERS TO ANY FINANCE DOCUMENT IN AUSTRIA OR
SENDING ANY E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL SIGNATURE
WHICH REFERS TO ANY FINANCE DOCUMENT TO AN AUSTRIAN ADDRESSEE MAY CAUSE THE
IMPOSITION OF AUSTRIAN STAMP DUTY. ACCORDINGLY, KEEP THE ORIGINAL DOCUMENT AS
WELL AS ALL CERTIFIED COPIES THEREOF AND WRITTEN AND SIGNED REFERENCES TO IT
OUTSIDE OF AUSTRIA AND AVOID PRINTING OUT ANY E-MAIL COMMUNICATION WHICH REFERS
TO ANY FINANCE DOCUMENT IN AUSTRIA OR SENDING ANY E-MAIL COMMUNICATION CARRYING
AN ELECTRONIC OR DIGITAL SIGNATURE WHICH REFERS TO ANY FINANCE DOCUMENT TO AN
AUSTRIAN ADDRESSEE.

Dated            3 March            2008

 

SECOND SUPPLEMENTAL AGREEMENT

relating to a

FACILITIES AGREEMENT

for

€165,000,000

Term and Multicurrency Revolving Facilities

INVITEL Zrt.

Borrower

MAGYAR TELECOM B.V. and

CERTAIN OF ITS SUBSIDIARIES

Original Guarantors

BNP PARIBAS

Co-ordinator and Facility Agent

BNP PARIBAS, Hungary Branch

HUF Agent

BNP PARIBAS TRUST CORPORATION UK LIMITED

Security Trustee



--------------------------------------------------------------------------------

Exhibit 10.2

Contents

 

Clause

   Page

1

  

Interpretation

   1

2

  

Waivers

   6

3

  

Amendments to the Principal Agreement

   6

4

  

Representations and Warranties

   6

5

  

Accession of Memorex, the Turkish Subsidiary and Invitel Telecom

   6

6

  

Euroweb Romania

   7

7

  

Fees and Expenses

   8

8

  

Miscellaneous

   8

9

  

Governing Law

   8

10

  

Enforcement

   8

Schedule 1

   10

Schedule 2 Conditions Precedent

   12

Schedule 3 Euroweb Romania

   19



--------------------------------------------------------------------------------

THIS SECOND SUPPLEMENTAL AGREEMENT is dated              2008 and made BETWEEN:

 

(1) MAGYAR TELECOM B.V. as the Parent;

 

(2) INVITEL Zrt. as the Borrower;

 

(3) THE COMPANIES set out in part A of schedule 1 as Original Guarantors;

 

(4) BNP PARIBAS as Co-ordinator;

 

(5) THE BANKS AND FINANCIAL INSTITUTIONS whose names and addresses are set out
in part B of Schedule 1 as Lenders;

 

(6) BNP PARIBAS and BNP PARIBAS, Hungary Branch as the Agents; and

 

(7) BNP PARIBAS TRUST CORPORATION UK LIMITED as Security Trustee.

WHEREAS:

 

(A) This Second Supplemental Agreement is supplemental to an agreement (the
“Principal Agreement”) dated 6 August 2004 (as amended and restated pursuant to
a supplemental agreement dated 27 April 2007) and made between Magyar Telecom
B.V. as the Parent, Invitel Zrt. as the Borrower, the companies set out in part
A of schedule 1 thereto as Original Guarantors, BNP Paribas and Credit Suisse
First Boston International as the Arranger, the banks and financial institutions
set out in part B of schedule 1 thereto as Original Lenders, BNP Paribas and BNP
Paribas Hungária Bank Rt. as the Agents and BNP Paribas Trust Corporation UK
Limited as Security Trustee, whereby the Original Lenders agreed to make
available to the Borrower loan facilities of €165,000,000 upon the terms and
subject to the conditions therein contained.

 

(B) The Parent and the Borrower have requested the Lenders, and the Lenders have
agreed, to waive certain provisions of the Principal Agreement and to amend the
Principal Agreement to the extent set out in this Second Supplemental Agreement.

 

(C) The Facility Agent is entering into this Second Supplemental Agreement on
behalf of itself and, pursuant to clause 35.1.2 (Required Consents) of the
Principal Agreement, the Finance Parties.

NOW IT IS AGREED as follows:

 

1 Interpretation

 

1.1 Definitions in Principal Agreement

Unless the context otherwise requires and save as mentioned below, words and
expressions defined in the Principal Agreement shall have the same meanings when
used in this Second Supplemental Agreement. In this Second Supplemental
Agreement the expression the “Second Supplemental Agreement” shall mean this
Second Supplemental Agreement.

 

1.2 General definitions

In this Second Supplemental Agreement:

“Agreed Base Case Model” means the base case financial and operational
projections (including the cash flow statement, profit and loss account and
balance sheet) for the HTCC Group and (assuming the Memorex Completion Date has
occurred) produced by the Borrower in the agreed form prior to the date of this
Second Supplemental Agreement;

 

1



--------------------------------------------------------------------------------

“Fee Letter” means any letter or letters dated on or about the date of this
Second Supplemental Agreement between the Facility Agent and the Borrower and
the Security Trustee and the Borrower setting out the fees referred to in
clause 7.1 (Fees).

“Funds Flow Statement” means the funds flow statement relating to the steps set
out in the Structure Memorandum in the agreed form.

“Hedge Counterparties” has the meaning given thereto in the Intercreditor Deed.

“HTCC” means Hungarian Telephone and Cable Corp., a company incorporated in
Delaware, with its registered office at 1207 Third Avenue Suite 3400, Seattle,
Washington WA 98191-3034, United States of America.

“HTCC Group” means HTCC and its Subsidiaries from time to time.

“Information Package” means collectively, the Agreed Base Case Model, the
Memorex Due Diligence Reports and the bank presentation dated 11 January 2008.

“Invitel Telecom” means Invitel Telecom Kft., a company incorporated in Hungary
with registration number Cg. 01-09-695967.

“Memorex” means Memorex Telex Communications AG, a company incorporated in
Austria with registration number FN 99090 x.

“Memorex Accession Date” has the meaning given thereto in clause 5 (Accession of
Memorex, the Turkish Subsidiary and Invitel Telecom).

“Memorex Acquisition” means the acquisition of Memorex and its Subsidiaries by
the Borrower on the terms of the Memorex Acquisition Documents.

“Memorex Acquisition Agreement” means the sale and purchase agreement between
Joki Holding AG and the Borrower dated 20 December 2007 relating to the Memorex
Acquisition.

“Memorex Acquisition Documents” means the Memorex Acquisition Agreement and the
Memorex Disclosure Letter and any other document designated as a “Memorex
Acquisition Document” by the Facility Agent and the Parent.

“Memorex Completion Date” means the date of the completion of the Memorex
Acquisition in accordance with clause 6.1 of the Memorex Acquisition Agreement.

“Memorex Disclosure Letter” has the meaning given to the term “Disclosure
Letter” in the Memorex Acquisition Agreement.

“Memorex Due Diligence Reports” means the Structure Memorandum, the legal due
diligence report in respect of Memorex and its Subsidiaries prepared by White &
Case LLP dated 13 December 2007, the KPMG financial due diligence assistance,
comprising both tax due diligence and financial due diligence, in respect of
Memorex and its Subsidiaries dated 19 December 2007.

“Memorex Effective Date” means the date on which the Facility Agent notifies the
Borrower that the Facility Agent has received all of the documents and other
evidence listed in part A of Schedule 2 (Conditions Precedent) in form and
substance satisfactory to the Facility Agent.

 

2



--------------------------------------------------------------------------------

“Original Obligor” means the Borrower or an Original Guarantor; and “Original
Obligors” means all of them.

“Structure Memorandum” means the acquisition step paper “Motherwell-Steps
Memorandum” in connection with the Memorex Acquisition prepared by White & Case
LLP dated 18 December 2007.

“Subordinated Bridge Facility” means the subordinated bridge facility made or to
be made available to the Parent by the Subordinated Bridge Lenders pursuant to
the Subordinated Bridge Facility Agreement.

“Subordinated Bridge Facility Agreement” means the subordinated bridge facility
agreement dated on or about the date of this Second Supplemental Agreement and
entered into between the Parent as borrower and the Subordinated Bridge Lenders.

“Subordinated Bridge Lenders” means BNP Paribas and Merrill Lynch International
Bank Limited in their capacity as lenders under the Subordinated Bridge Facility
Agreement.

“Subordinated Bridge Funding Loan Agreements” has the meaning given to it in the
Intercreditor Deed.

“Turkish Accession Date” has the meaning given thereto in clause 5 (Accession of
Memorex, the Turkish Subsidiary and Invitel Telecom).

“Turkish Subsidiary” means MTCTR Memorex Telekomünikasyon Sanayi ve Ticaret
Limited Şirketi, a company incorporated under the law of Turkey with registered
number of 622201 at the Istanbul Trade Registry.

 

1.3 Second Supplemental Finance Documents definitions

In this Second Supplemental Agreement:

“Additional Parent Pledges of Receivables” means the additional first and second
ranking pledges of receivables entered into or to be entered into by the Parent
in favour of the Security Trustee on behalf of the Senior Creditors in
connection with the Subordinated Bridge Funding Loan to Memorex.

“HTCC Opco Account Charge Amendment Agreement” means the amendment agreement
entered into or to be entered into by the HTCC Operating Company in relation to
the HTCC Opco Account Charge.

“HTCC Opco Pledge of Receivables Amendment Agreement” means the amendment
agreement entered or to be entered into by the HTCC Opco in favour of the
Security Trustee in relation to the Pledge of Receivables entered into by the
HTCC Opco.

“Invitel Telecom Account Charge” means the charge and/or pledge of bank accounts
of Invitel Telecom entered into or to be entered into by Invitel Telecom in
favour of the Security Trustee (for and on behalf of the Senior Creditors) in
the agreed form.

“Invitel Telecom Floating Charge” means the floating charge entered into by
Invitel Telecom in favour of the Security Trustee (for and on behalf of the
Senior Creditors) in the agreed form.

“Invitel Telecom Guarantor Accession Undertaking” means a guarantor accession
undertaking in the form of schedule 6 of the Principal Agreement (Form of
Guarantor Accession Undertaking) entered into or to be entered into by Invitel
Telecom.

 

3



--------------------------------------------------------------------------------

“Invitel Telecom Intercreditor Accession Deed” means an accession deed in the
form set out as a schedule to the Intercreditor Deed (as amended and restated
pursuant to the Intercreditor Deed Supplemental Deed) entered into or to be
entered into by Invitel Telecom.

“Invitel Telecom Pledge of Receivables” means the pledge or assignment of
intra-group receivables entered into or to be entered into by Invitel Telecom in
favour of the Security Trustee in the agreed form.

“Invitel Telecom Share Security” means the pledge over the quota of Invitel
Telecom entered into or to be entered into by the Borrower in favour of the
Security Trustee in the agreed form.

“Memorex Account Charge” means the pledge of bank accounts of Memorex entered
into or to be entered into by Memorex in favour of the Security Trustee (for and
on behalf of the Senior Creditors) in the agreed form.

“Memorex Group Guarantor Accession Undertakings” means a guarantor accession
undertaking in substantially the form of schedule 6 of the Principal Agreement
(Form of Guarantor Accession Undertaking) entered into or to be entered into by
each of Memorex and the Turkish Subsidiary.

“Memorex Group Intercreditor Accession Deeds” means an accession deed in
substantially the form set out as a schedule to the Intercreditor Deed (as
amended and restated pursuant to the Intercreditor Deed Supplemental Deed)
entered into or to be entered into by each of Memorex and the Turkish
Subsidiary.

“Memorex Group Pledges of Receivables” means each assignment and/or pledge of
receivables entered into or to be entered into by each of Memorex and the
Turkish Subsidary in favour of the Security Trustee in the agreed form.

“Memorex Share Pledges” means the pledges over the shares of Memorex entered
into or to be entered into by the Borrower and the Parent in favour of the
Security Trustee in the agreed form.

“Memorex Share Securities” means the Memorex Share Pledges and the Turkish
Subsidiary Share Pledge.

“Second Borrower Pledge of Receivables Amendment Agreement” means the second
amendment agreement entered into or to be entered into by the Borrower in favour
of the Security Trustee in relation to the Pledge of Receivables entered into by
the Borrower.

“Second Euroweb Romania General Security Amendment Agreement” means the second
amendment agreement entered or to be entered into by Euroweb Romania in relation
to the Euroweb Romania General Security Agreement (as amended by the Euroweb
Romania General Security Amendment Agreement).

“Second Euroweb Romania Share Pledge Amendment Agreement” means the second
amendment agreement entered or to be entered into by the Borrower in relation to
the Euroweb Romania Share Pledge (as amended by the Euroweb Romania Share Pledge
Amendment Agreement).

“Second HTCC Opco Share Security Agreement” means the second ranking quota
pledge over the business quota in the HTCC Operating Company entered into or to
be entered into by the Parent and the Security Trustee in the agreed form.

“Second Hungarian Account Charges Amendment Agreements” means the amendment
agreements entered into by each Original Obligor and the Security Trustee in
relation to the Original Obligor Account Charges governed by Hungarian law.

 

4



--------------------------------------------------------------------------------

“Second Intercreditor Deed Supplemental Deed” means the supplemental deed dated
on or about the date of the Second Supplemental Agreement amending and restating
the Intercreditor Deed between the Security Trustee, the Ultimate Parent, the
Obligors, the Hedge Counterparties, the HY Trustee, the FRN Trustee and the
Subordinated Bridge Trustee.

“Second Original Obligor Share Securities Amendment Agreements” means the second
amendment agreements entered into by the shareholder of each Original Obligor
incorporated in Hungary and the Security Trustee in relation to the Original
Obligor Share Securities.

“Turkish Commercial Enterprise Pledge” means the commercial enterprise pledge of
the Turkish Subsidiary entered into or to be entered into by the Turkish
Subsidiary in favour of the Security Trustee in the agreed form.

“Turkish Subsidiary Account Charge” means the charge and/or pledge of bank
accounts of the Turkish Subsidiary entered into or to be entered into by the
Turkish Subsidiary in favour of the Security Trustee in the agreed form.

“Turkish Subsidiary Share Security” means the pledge over the shares of the
Turkish Subsidiary entered into or to be entered into by Memorex in favour of
the Security Trustee in the agreed form.

“Second Supplemental Finance Documents” means the Additional Parent Pledges of
Receivables, the HTCC Opco Account Charge Amendment Agreement, HTCC Opco Pledge
of Receivables Amendment Agreement, the Second HTCC Opco Share Security
Agreement, the Invitel Telecom Account Charge, the Invitel Telecom Floating
Charge, the Invitel Telecom Guarantor Accession Undertaking, the Invitel Telecom
Intercreditor Accession Deed, the Invitel Telecom Pledge of Receivables, the
Invitel Telecom Share Security, the Memorex Account Charge, the Memorex Group
Guarantor Accession Undertakings, the Memorex Group Intercreditor Accession
Deeds, the Memorex Group Pledges of Receivables, the Memorex Share Pledges, the
Second Borrower Pledge of Receivables Amendment Agreement, the Second Euroweb
Romania General Security Amendment Agreement, the Second Euroweb Romania Share
Pledge Amendment Agreement, Second Hungarian Account Charges Amendment
Agreements, the Second Intercreditor Supplemental Deed, the Second Original
Obligor Share Securities Amendment Agreements, this Second Supplemental
Agreement, the Turkish Commercial Enterprise Pledge, the Turkish Subsidiary
Account Charge and the Turkish Subsidiary Share Security.

 

1.4 Interpretation of Principal Agreement

References in the Principal Agreement to “this Agreement” shall, following the
amendment and restatement of the Principal Agreement pursuant to clause 3
(Amendments to the Principal Agreement) and unless the context otherwise
requires, be references to the Principal Agreement as amended by this Second
Supplemental Agreement and words such as “herein”, “hereof”, “hereunder”,
“hereafter”, “hereby” and “hereto”, where they appear in the Principal
Agreement, shall be construed accordingly.

 

1.5 Incorporation of certain references

Clauses 1.2 (Construction) and 1.3 (Third Party Rights) of the Principal
Agreement shall be deemed to be incorporated in this Second Supplemental
Agreement in full, mutatis mutandis.

 

1.6 Designation as Finance Document

The Parties agree that this Second Supplemental Agreement is and shall be
designated as a Finance Document.

 

5



--------------------------------------------------------------------------------

2 Waivers

 

2.1 Subject to clauses 2.2 and 2.3 below, with immediate effect, the Lenders
hereby waive the provisions of paragraph (j) of the definition of “Permitted
Investments” of the Principal Agreement in respect of the Memorex Acquisition.

 

2.2 The waiver under clause 2.1 shall expire if the Memorex Completion Date does
not occur on or before the date falling 5 Business Days after the date of this
Second Supplemental Agreement.

 

2.3 The waiver granted pursuant to clause 2.1 shall be withdrawn and deemed
never to have been granted if the Memorex Effective Date has not occurred on the
Memorex Completion Date.

 

3 Amendments to the Principal Agreement

 

3.1 With effect from the Memorex Effective Date, the Principal Agreement shall
be amended and restated so as to read in accordance with the form of the amended
and restated loan agreement set out in the Appendix and the Principal Agreement
(as so amended and restated) will continue to be binding upon each of the
parties thereto upon such terms as so amended and restated.

 

3.2 The amendment and restatement of the Principal Agreement in accordance with
clause 3.1 shall be without prejudice to any waivers and consents granted by the
Finance Parties prior to, and which are continuing as at, the date of this
Second Supplemental Agreement.

 

3.3 By their execution of this Second Supplemental Agreement, each of the
Guarantors agrees that the Security Documents to which it is a party and its
obligations thereunder and, in the case of each Guarantor, its obligations under
clause 17 (Guarantee) of the Principal Agreement shall remain in full force and
effect and the rights of the Lenders thereunder shall not be prejudicially
affected notwithstanding the amendments made to the Principal Agreement pursuant
to this Second Supplemental Agreement.

 

4 Representations and Warranties

Each Original Obligor makes the representations and warranties set out in
clause 18.1 (Repeated representations and warranties) and clause 18.2 (Further
representations and warranties) of the form of amended and restated loan
agreement set out in the Appendix to the Finance Parties on the date of this
Second Supplemental Agreement as if made on such date with reference to the
facts and circumstances existing at each such date.

 

5 Accession of Memorex, the Turkish Subsidiary and Invitel Telecom

 

5.1 The Parent shall procure that each of Memorex and Invitel Telecom accedes to
the Principal Agreement (as amended and restated pursuant to clause 3.1
(Amendments to the Principal Agreement) of this Second Supplemental Agreement)
as an Additional Guarantor in accordance with clause 25.2 (Additional
Guarantors) of the Principal Agreement (as so amended and restated) on the same
day and that the Facility Agent receives (in form and substance satisfactory to
it) all of the documents and other evidence listed in part B of Schedule 2
(Conditions Precedent) on or prior to such day, such date (the “Memorex
Accession Date”) to be on or before the earlier of:

 

5.1.1 the date falling 5 Business Days after the Memorex Completion Date; and

 

5.1.2 the date on which any Security or guarantee for the benefit of the
Subordinated Bridge Lenders is given by the Ultimate Parent or any member of the
Group or either of Memorex or Invitel Telecom.

 

5.2

The Parent shall procure that the Turkish Subsidiary accedes to the Principal
Agreement (as amended and restated pursuant to clause 3.1 (Amendments to the
Principal Agreement) of this

 

6



--------------------------------------------------------------------------------

 

Second Supplemental Agreement) as an Additional Guarantor in accordance with
clause 25.2 (Additional Guarantors) of the Principal Agreement (as so amended
and restated) and that the Facility Agent receives (in form and substance
satisfactory to it) all of the documents and other evidence listed in part C of
Schedule 2 (Conditions Precedent) on or prior to such day, such date (the
“Turkish Accession Date”) to be on or before the earlier of:

 

5.2.1 the date falling 7 Business Days after the Memorex Completion Date; and

 

5.2.2 the date on which any Security or guarantee for the benefit of the
Subordinated Bridge Lenders is given by the Turkish Subsidiary.

 

5.3 The Parent shall procure that the Facility Agent receives (in form and
substance satisfactory to it) the Turkish Subsidiary Share Security documents on
or before the date falling 3 Business Days after the Memorex Completion Date.

 

6 Euroweb Romania

 

6.1 Notwithstanding the amendment and restatement of the Principal Agreement on
the Memorex Effective Date and the other provisions of this Second Supplemental
Agreement, the Parties hereto agree that the rights and obligations of Euroweb
Romania as between itself and the other Parties:

 

6.1.1 in the case of the Principal Agreement, shall remain as set out in the
Principal Agreement prior to the amendment and restatement pursuant to clause 3
(Amendments to the Principal Agreement) and shall not be amended or affected by
the execution and performance of this Second Supplemental Agreement; and

 

6.1.2 in the case of the Euroweb Romania General Security Agreement (as amended
by the Euroweb Romania General Security Amendment Agreement), shall remain as
they were prior to the amendment and restatement of the Principal Agreement
pursuant to clause 3 (Amendments to the Principal Agreement) and shall not be
amended or affected by the execution and performance of this Second Supplemental
Agreement.

 

6.2 For the avoidance of doubt, the provisions of clause 3 (Amendments to the
Principal Agreement) shall not operate as a release of Euroweb Romania from its
obligations under the Principal Agreement and the Euroweb Romania General
Security Agreement (as amended by the Euroweb Romania General Security Amendment
Agreement).

 

6.3 The Parent undertakes to deliver to the Facility Agent all of the documents
and other evidence listed in Schedule 3 (Euroweb Romania) on or before the date
falling 90 days after the Memorex Completion Date. The Facility Agent shall
notify the Parent and the Lenders promptly upon receipt of such documents and
other evidence in form and substance satisfactory to it.

 

6.4 Each of the Parties hereto (other than Euroweb Romania) irrevocably
authorises the Facility Agent to sign the agreement and the deed referred to in
paragraphs 1 and 2 of Schedule 3 (Euroweb Romania) on its behalf.

 

6.5 From the Memorex Effective Date until the date on which the Facility Agent
notifies the Parent and the Lenders in accordance with clause 6.3, the Parties
(other the Euroweb Romania) agree that Euroweb Romania shall not, in respect of
any transactions entered into after the Memorex Effective Date, be considered an
Obligor for the purposes of the following provisions of the Principal Agreement
(as amended and restated pursuant to clause 3.1 (Amendments to the Principal
Agreement):

 

6.5.1 paragraph (e) of the definition of Permitted Borrowings;

 

7



--------------------------------------------------------------------------------

6.5.2 paragraph (k) of the definition of Permitted Disposals;

 

6.5.3 paragraph (i) of the definition of Permitted Guarantees; and

 

6.5.4 paragraph (c) of the definition of Permitted Loans.

 

7 Fees and Expenses

 

7.1 Fees

 

7.1.1 The Borrower shall pay to the Facility Agent, for account of the Lenders,
a waiver fee in the amount and at the times agreed in a Fee Letter.

 

7.1.2 The Borrower shall pay to the Security Trustee a fee in the amount and at
the times agreed in a Fee Letter.

 

7.2 Expenses

The Borrower shall pay to the Facility Agent on demand all expenses (including
legal fees) incurred by the Finance Parties in connection with the negotiation,
preparation and execution of this Second Supplemental Agreement and any document
referred to herein the transactions contemplated by this Second Supplemental
Agreement. The Borrower shall pay all legal fees incurred up until the Memorex
Completion Date within 5 Business Days of the Memorex Completion Date.

 

8 Miscellaneous

 

8.1 Continuation of Principal Agreement

Save as amended by this Second Supplemental Agreement, the provisions of the
Principal Agreement shall continue in full force and effect and the Principal
Agreement and this Second Supplemental Agreement shall be read and construed as
one instrument.

 

8.2 Counterparts

This Second Supplemental Agreement may be executed in any number of counterparts
and by the different parties on separate counterparts, each of which when so
executed and delivered shall be an original but all counterparts shall together
constitute one and the same instrument.

 

8.3 Partial invalidity

If, at any time, any provision of this Second Supplemental Agreement is or
becomes illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision in any
other respect or under the law of any other jurisdiction will be affected or
impaired in any way.

 

9 Governing Law

This Second Supplemental Agreement shall be governed by English law.

 

10 Enforcement

 

10.1 Jurisdiction

 

8



--------------------------------------------------------------------------------

10.1.1 The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Second Supplemental Agreement
(including a dispute regarding the existence, validity or termination of the
Second Supplemental Agreement) (a “Dispute”).

 

10.1.2 The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

10.1.3 This clause 10.1 is for the benefit of the Finance Parties only. As a
result, no Finance Party shall be prevented from taking proceedings relating to
a Dispute in any other courts with jurisdiction. To the extent allowed by law,
the Finance Parties may take concurrent proceedings in any number of
jurisdictions.

 

10.2 Service of process

Without prejudice to any other mode of service allowed under any relevant law:

 

10.2.1 the Parent and each Original Obligor irrevocably appoints Law Debenture
Services Limited of Fifth floor, 100 Wood Street, London, EC2V 7EX as its agent
for service of process in relation to any proceedings before the English courts
in connection with any Finance Document; and

 

10.2.2 agrees that failure by a process agent to notify the relevant Original
Obligor of the process will not invalidate the proceedings concerned.

 

10.3 Inconvenient Forum

Each Original Obligor waives any objection it may have now or hereafter to the
laying of venue of any action or proceedings in any court or jurisdiction
referred to in clause 10.1 (Jurisdiction) and any claim it may have now or
hereafter that any action or proceedings brought in such courts or jurisdiction
has been brought in an inconvenient forum.

IN WITNESS whereof the parties hereto have caused this Second Supplemental
Agreement to be duly executed the day and year first above written.

 

9



--------------------------------------------------------------------------------

Schedule 1

Part A

The Guarantors (as at the date of this Second Supplemental Agreement)

 

Guarantor name

  

Registered Addresses

     Magyar Telecom B.V.   

Laan van Kronenburg 8,

1183 AS Amstelveen

The Netherlands

   Invitel Zrt.   

2040 Budaörs

Puskás Tivadar U.8-10

Hungary

   Euroweb Romania S.A.   

102 Lipscani Street

Nouveau Center

Corp A

3rd Floor

Bucharest

Romania

  

Invitel Technocom Távközlési Szolgáltató

Korlátolt Felelösségü (formerly known as

Pantel Technocom Távközlési Szolgáltató

Korlátolt Felelösségü)

  

H-8600 Siófok

Sió u. 74

Hungary

  

 

10



--------------------------------------------------------------------------------

Part B

The Lenders (as at the execution of this Second Supplemental Agreement)

Allied Irish Bank plc

BNP Paribas

BNP Paribas, Hungary Branch

Calyon Magyarorszagi Fioktelepe

DEXIA Crédit Local

Erste Bank Hungary Rt.

UniCredit Bank Hungary Zrt.

KBC Finance Ireland

K&H Bank Zrt

MKB Bank Nyrt

Natixis

OTP Bank

 

11



--------------------------------------------------------------------------------

Schedule 2

Conditions Precedent

Part A

Conditions Precedent to Memorex Effective Date

 

1 Copies, certified as true, complete and up-to-date copies by an Authorised
Officer of each Original Obligor or (as the case may be) the Ultimate Parent of
the constitutive documents of such Original Obligor and the Ultimate Parent
(including, without limitation, extract from the trade registry of the Original
Obligors incorporated in Hungary).

 

2 A copy, certified as a true copy by an Authorised Officer of each Original
Obligor or the Ultimate Parent, of resolutions of the relevant boards,
committees and/or bodies of the shareholders of each Original Obligor and the
Ultimate Parent evidencing approval of the Second Supplemental Finance Documents
(to the extent it is a Party) and, in the case of the Parent, evidencing the
approval of the Parent to Memorex, the Turkish Subsidiary and Invitel Telecom
becoming Additional Guarantors by entering into a Memorex Group Guarantor
Accession Undertaking or (as the case may be) an Invitel Telecom Guarantor
Accession Undertaking and authorising its Appropriate Officers to execute and
deliver the Second Supplemental Finance Documents (to the extent it is a Party)
and to give all notices and take all other action required by the relevant
Original Obligor and the Ultimate Parent under the Second Supplemental Finance
Documents (to the extent it is a Party).

 

3 Specimen signatures, authenticated by an Authorised Officer of each Original
Obligor and the Ultimate Parent, of the persons authorised in the resolutions of
the Board of Directors or equivalent, referred to in paragraph 2 above.

 

4 A copy, certified as a true copy by an Authorised Officer of the relevant
Original Obligor and the Ultimate Parent of all consents, authorisations,
licences and approvals required by the relevant Original Obligor and the
Ultimate Parent in connection with the execution, delivery, validity,
enforceability and admissibility in evidence of the Second Supplemental Finance
Documents (to the extent it is a Party) and the performance by the relevant
Original Obligor or (as the case may be) the Ultimate Parent of their respective
obligations under the Second Supplemental Finance Documents (to the extent it is
a Party).

 

5 A certificate of an authorised signatory of the Parent, the Borrower or other
relevant Original Obligor:

 

  (a) certifying that each copy document relating to it delivered as a condition
precedent is correct, complete and in full force and effect and has not been
amended or superseded as at a date no earlier than the date of this Second
Supplemental Agreement; and

 

  (b) confirming that borrowing or guaranteeing or securing, as appropriate, the
total commitments in respect of the Facilities would not cause any borrowing,
guarantee, security or similar limit, binding on any Original Obligor, to be
exceeded.

 

6 A copy, certified as a true copy by an Authorised Officer of the Borrower of a
letter from the agents for receipt of service of process under the Finance
Documents accepting their respective appointments.

 

7 This Second Supplement Agreement duly executed by all the parties thereto.

 

8 The Second Intercreditor Deed Supplemental Deed duly executed by all the
parties thereto.



--------------------------------------------------------------------------------

9 Copies, certified to be true copies by an Authorised Officer of the Parent, of
the following financial statements:

 

  (a) Quarterly Management Accounts for the most recent quarter ; and

 

  (b) Audited financial statements in respect of the HTCC Group for the most
recent financial year.

 

10 An opinion from Norton Rose LLP (London office) dated no earlier than five
Business Days prior to the Memorex Effective Date.

 

11 An opinion from Norton Rose LLP (Amsterdam office) dated no earlier than five
Business Days prior to the Memorex Effective Date.

 

12 An opinion from Burai-Kovács and Partners, Budapest, dated no earlier than
five Business Days prior to the Memorex Effective Date.

 

13 An opinion from Radu Taracila Padurari Retevoescu SCA, Bucharest, dated no
earlier than five Business Days prior to the Memorex Effective Date.

 

14 An opinion from Spigthoff, the Netherlands Antilles, dated no earlier than
five Business Days prior to the Memorex Effective Date.

 

15 An opinion from Dorda Brugger Jordis Rechtsanwaelte GmbH, Vienna, dated no
earlier than five Business Days prior to the Memorex Effective Date.

 

16 An opinion from Taboglu, Ates and Dermihan, Istanbul, dated no earlier than
five Business Days prior to the Memorex Effective Date.

 

17 The Fee Letter having been duly executed by the Borrower together with
evidence that the fees, costs and expenses (other than legal fees) then due from
the Borrower pursuant to clause 7.1 (Fees) and clause 7.2 (Costs and Expenses)
have been or will be paid by the Memorex Effective Date.

 

18 A copy of each Information Package document certified by an Authorised
Officer of the Parent as being true, complete and up-to-date, together with
reliance letters in favour of the Senior Finance Parties (as such term is
defined in the Intercreditor Deed) in relation to the Memorex Due Diligence
Reports (including all bring down due diligence reports).

 

19 Copies, certified to be true and up-to-date copies by an Authorised Officer
of the Parent, of:

 

  (a) the Subordinated Bridge Funding Loan Agreements;

 

  (b) each Memorex Acquisition Document,

in each case, duly executed by the parties thereto.

 

20 Such other documents and evidence as any Lender may reasonably require for
the purpose of complying with any applicable money laundering regulations or
laws.

 

21 A copy, certified as true, complete and up-to-date by an Authorised Officer
of the Ultimate Parent, of a power of attorney from the Ultimate Parent
authorising an authorised signatory to sign the Second Supplemental Finance
Documents to which it is a party.

 

22 A copy of the Structure Memorandum addressed to and capable of being relied
upon by the Senior Finance Parties (as such term is defined in the Intercreditor
Deed).



--------------------------------------------------------------------------------

23 A copy of the Funds Flow Statement in a form agreed with the Facility Agent
detailing the proposed movement of funds on or before the Memorex Completion
Date.

 

24 A copy of the Group Structure Chart.

 

25 A certificate of the Borrower (signed by a director) certifying that no terms
and conditions of the Memorex Acquisition Agreement have been amended, varied,
novated, supplemented, superseded, waived or terminated except to the extent the
same does not materially and adversely affect the interests of the Lenders or
with the prior consent of the Facility Agent and each of the conditions to
closing specified in the Memorex Acquisition Agreement has been satisfied or
waived in each case except to the extent it does not materially and adversely
affect the interests of the Lenders or with the prior written consent of the
Facility Agent (who shall act reasonably in giving consent).

 

26 A letter from the addressee of each Memorex Due Diligence Report to the
Facility Agent pursuant to which such addressee agrees to turnover an amount in
cash equal to the amount of any Acquisition Proceeds (excluding any Excluded
Acquisition Proceeds) (as each such term is defined in the form of amended and
restated loan agreement set out as the appendix to this Second Supplemental
Agreement) to the Borrower (on terms permissible by the Finance Documents) to
enable to the Borrower to make the prepayment required under clause 7.3 of the
Principal Agreement (following its amendment and restated in accordance with the
terms of this Second Supplemental Agreement).

 

27 Evidence of completion of steps 1, 2 and 3 pursuant to the Structure
Memorandum, including for the avoidance of doubt copies of the supplemental
indenture executed by the indenture trustee under the HY Offering and the
indenture under the FRN Offering and confirmation of receipt by the indenture
trustee of the solvency in form and substance satisfactory to it.

 

28 Copies, certified to be true copies by an Authorised Officer of the Parent,
of the following financial statements:

 

  (a) Quarterly Management Accounts for the most recent quarter of Memorex; and

 

  (b) Audited financial statements in respect of Memorex for the most recent
financial year.



--------------------------------------------------------------------------------

Part B

Conditions precedent to Memorex Accession Date

 

1 A copy, certified as true, complete and up to date by an Authorised Officer of
each of Memorex and Invitel Telecom of the constitutive documents of such
entities and an extract from the relevant public register of the relevant entity
(amended as requested by the Security Trustee).

 

2 A copy, certified as a true copy by an Authorised Officer of each of Memorex
and Invitel Telecom of resolutions of the Board of Directors and (if applicable)
the shareholders of such entities evidencing approval of the Second Supplemental
Finance Documents to which it is a party and authorising its appropriate
officers to execute and deliver the Second Supplemental Finance Documents to
which it is a party and to give all notices and take all other action required
by the relevant entity as an Additional Guarantor under each Second Supplemental
Finance Document to which it is to be a party.

 

3 A copy, certified as a true copy by an Authorised Officer of each of Memorex
and Invitel Telecom, of all consents, authorisations, licences and approvals
required by such entities to authorise, or required by the relevant entity in
connection with, the execution, delivery, validity, enforceability and
admissibility in evidence of the Second Supplemental Finance Documents to which
it is a party and the performance by such entities of their obligations under
the relevant Memorex Group Guarantor Accession Undertaking, the Invitel Telecom
Guarantor Accession Undertaking and each Second Supplemental Finance Document to
which it is to be a party.

 

4 Specimen signatures, authenticated by a notary of the persons authorised in
the resolutions of the Board of Directors or equivalent, referred to in
paragraph 2, above.

 

5 Copies of all executed release documentation in respect of Encumbrances of
Memorex and its Subsidiaries which are being released in connection with the
Memorex Acquisition.

 

6 Evidence of completion of step 4 pursuant to the Structure Memorandum.

 

7 A certificate of a director of each of Memorex and Invitel Telecom confirming
that guaranteeing of the Facilities in the maximum amount permitted would not
cause any guarantee limit binding on it to be exceeded.

 

8 A copy, certified as a true copy by an Authorised Officer of each of Memorex
and Invitel Telecom, of a letter from the agent of the relevant entity for
receipt of service of process referred to in the relevant Memorex Group
Guarantor Accession Undertaking and the Invitel Telecom Guarantor Accession
Undertaking accepting its appointment.

 

9 Each Memorex Group Guarantor Accession Undertaking (other than in relation to
the Turkish Subsidiary) and the Invitel Telecom Guarantor Accession Undertaking
duly executed by the parties thereto.

 

10 Each Memorex Group Intercreditor Accession Deed (other than in relation to
the Turkish Subsidiary) and the Invitel Telecom Intercreditor Accession Deed
duly executed by the parties thereto.

 

11 The Additional Parent Pledges of Receivables, the HTCC Opco Account Charge
Amendment Agreement, HTCC Opco Pledge of Receivables Amendment Agreement, the
Second HTCC Opco Share Security Agreement, the Invitel Telecom Account Charge,
the Invitel Telecom Floating Charge, the Invitel Telecom Pledge of Receivables,
the Invitel Telecom Share Security, the Memorex Account Charge, the Memorex
Group Pledges of Receivables, the Memorex Share Pledges, the Second Borrower
Pledge of Receivables Amendment Agreement, the Second Euroweb Romania General
Security Amendment Agreement, the Second Euroweb Romania Share Pledge Amendment
Agreement, the Second Hungarian Account Charges Amendment Agreements, the Second
Original Obligor Share Securities Amendment Agreements, each duly executed by
the parties thereto.



--------------------------------------------------------------------------------

12 If applicable, endorsement of the relevant share certificates and stock
transfer forms in blank (delivered pursuant to the terms of the Memorex Share
Securities and the Invitel Telecom Share Security).

 

13 The existence of any pledge of receivables described in paragraph 11 above
having been notified to the relevant debtors thereunder, other than with respect
to the Obligors incorporated in Hungary.

 

14 If applicable, a copy of the registration, inter alia, of the name and
address of the Security Trustee in the register of shareholders or members’ list
(as applicable) of each of Memorex and Invitel Telecom.

 

15 If the Memorex Accession Date is different from the Memorex Effective Date,
an opinion from Norton Rose LLP (London office) dated not more than five
Business Days prior to the date of the Memorex Group Guarantor Accession
Undertakings.

 

16 If the Memorex Accession Date is different from the Memorex Effective Date,
an opinion from Norton Rose LLP (Amsterdam office) dated not more than five
Business Days prior to the date of the Memorex Group Guarantor Accession
Undertakings.

 

17 If the Memorex Accession Date is different from the Memorex Effective Date,
an opinion from Burai-Kovács and Partners, Budapest, dated no earlier than five
Business Days prior to the date of the Memorex Group Guarantor Accession
Undertakings.

 

18 If the Memorex Accession Date is different from the Memorex Effective Date,
an opinion from Radu Taracila Padurari Retevoescu SCA, Bucharest, dated no
earlier than five Business Days prior to the date of the Memorex Group Guarantor
Accession Undertakings.

 

19 If the Memorex Accession Date is different from the Memorex Effective Date,
an opinion from Spigthoff, the Netherlands Antilles, dated no earlier than five
Business Days prior to the date of the Memorex Group Guarantor Accession
Undertakings.

 

20 If the Memorex Accession Date is different from the Memorex Effective Date,
an opinion from Dorda Brugger Jordis Rechtsanwaelte GmbH, Vienna, dated no
earlier than five Business Days prior to the date of the Memorex Group Guarantor
Accession Undertakings.

 

21 If the Memorex Accession Date is different from the Memorex Effective Date,
an opinion from Taboglu, Ates and Demirhan, Istanbul, dated no earlier than five
Business Days prior to the date of the Memorex Group Guarantor Accession
Undertakings.



--------------------------------------------------------------------------------

Part C

Conditions precedent to Turkish Subsidiary Accession Date

 

1 A copy, certified as true, complete and up to date by an Authorised Officer of
the Turkish Subsidiary of its constitutive documents and an extract from the
relevant public register of the relevant entity (amended as requested by the
Security Trustee).

 

2 A copy, certified as a true copy by an Authorised Officer of the Turkish
Subsidiary of resolutions of the Board of Directors and (if applicable) the
shareholders of such entities evidencing approval of the Second Supplemental
Finance Documents to which it is a party and authorising its appropriate
officers to execute and deliver the Second Supplemental Finance Documents to
which it is a party and to give all notices and take all other action required
by the relevant entity as an Additional Guarantor under each Second Supplemental
Finance Document to which it is to be a party.

 

3 A copy, certified as a true copy by an Authorised Officer of the Turkish
Subsidiary, of all consents, authorisations, licences and approvals required by
such entities to authorise, or required by the relevant entity in connection
with, the execution, delivery, validity, enforceability and admissibility in
evidence of the Second Supplemental Finance Documents to which it is a party and
the performance by such entities of their obligations under the relevant Memorex
Group Guarantor Accession Undertaking and each Second Supplemental Finance
Document to which it is to be a party.

 

4 Specimen signatures, authenticated by a notary of the persons authorised in
the resolutions of the Board of Directors or equivalent, referred to in
paragraph 2, above.

 

5 A certificate of a director of the Turkish Subsidiary confirming that
guaranteeing of the Facilities in the maximum amount permitted would not cause
any guarantee limit binding on it to be exceeded.

 

6 A copy, certified as a true copy by an Authorised Officer of the Turkish
Subsidiary, of a letter from the agent of the relevant entity for receipt of
service of process referred to in the relevant Memorex Group Guarantor Accession
Undertaking.

 

7 A Memorex Group Guarantor Accession Undertaking duly executed by the Turkish
Subsidiary.

 

8 A Memorex Group Intercreditor Accession Deed duly executed by the Turkish
Subsidiary.

 

9 The Turkish Commercial Enterprise Pledge, the Turkish Subsidiary Account
Charge, the Turkish Subsidiary Share Security, each duly executed by the parties
thereto.

 

10 If applicable, endorsement of the relevant share certificates and stock
transfer forms in blank (or pledge endorsement in the Turkish Subsidiary)
(delivered pursuant to the terms of the Turkish Subsidiary Share Pledge)
together with all relevant perfection requirements thereunder.

 

11 The existence of any pledge of receivables described in paragraph 9 above
having been notified to the relevant debtors thereunder.

 

12 If applicable, a copy of the registration, inter alia, of the name and
address of the Security Trustee in the register of shareholders or members’ list
(as applicable) of the Turkish Subsidiary.

 

13 If the Turkish Subsidiary Accession Date is different from the Memorex
Effective Date, an opinion from Norton Rose LLP (London office) dated not more
than five Business Days prior to the date of the Memorex Group Guarantor
Accession Undertakings to which the Turkish Subsidiary is a party.



--------------------------------------------------------------------------------

14 If the Turkish Subsidiary Accession Date is different from the Memorex
Effective Date, an opinion from Dorda Brugger Jordis Rechtsanwaelte GmbH,
Vienna, dated no earlier than five Business Days prior to the date of the
Memorex Group Guarantor Accession Undertakings.

 

15 If the Turkish Subsidiary Accession Date is different from the Memorex
Effective Date, an opinion from Taboglu, Ates and Demirhan, Istanbul, dated no
earlier than five Business Days prior to the date of the Memorex Group Guarantor
Accession Undertakings.



--------------------------------------------------------------------------------

Schedule 3

Euroweb Romania

 

1 An agreement, duly executed by Euroweb Romania, pursuant to which Euroweb
Romania agrees to be bound by the terms and conditions of the Principal
Agreement, as amended and restated pursuant to this Second Supplemental Deed.

 

2 A deed, duly executed by Euroweb Romania, pursuant to which Euroweb Romania
agrees to be bound by the terms and conditions of the Intercreditor Deed, as
amended and restated pursuant to the Second Intercreditor Deed Supplemental
Deed.

 

3 The Second Euroweb Romania General Security Amendment Agreement, duly executed
by Euroweb Romania.

 

4 A copy, certified as a true copy by an Authorised Officer of Euroweb Romania,
of resolutions of the shareholders of Euroweb Romania evidencing approval of the
Second Supplemental Finance Documents (to the extent it is a Party) and the
documents described at paragraphs 1 to 3 above and authorising its Authorised
Officers to execute and deliver the documents described at paragraphs 1-3 above
and to give all notices and take all other action required by Euroweb Romania
under the Second Supplemental Finance Documents (to the extent it is a Party)
and to any of the documents described at paragraphs 1 to 3 above.

 

5 Specimen signatures, authenticated by an Authorised Officer of Euroweb
Romania, of the persons authorised in the resolutions of the shareholders,
referred to in paragraph 2 above.

 

6 A copy, certified as a true copy by an Authorised Officer of Euroweb Romania
of all consents, authorisations, licences and approvals required by Euroweb
Romania in connection with the execution, delivery, validity, enforceability and
admissibility in evidence of the Second Supplemental Finance Documents (to the
extent it is a Party) and described at paragraphs 1 to 3 above and the
performance by Euroweb Romania of its obligations under the Second Supplemental
Finance Documents (to the extent it is a Party) and the documents described at
paragraphs 1 to 3 above.

 

7 An opinion from Norton Rose LLP, London office.

 

8 An opinion from Radu Taracila Padurari Retevoescu SCA, Bucharest